Citation Nr: 0429737	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1978, with more than one year of additional service.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The issues of entitlement to service connection for residuals 
of a back injury and for entitlement to service connection 
for a left knee disability will be discussed in the Remand 
section of this decision.  This appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1972, the 
RO denied the veteran's claim for entitlement to service 
connection for residuals of a back injury.

2.  The evidence associated with the claims file subsequent 
to the June 1972 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for residuals of a back 
injury.

3.  In an unappealed rating decision issued in June 1972, the 
RO denied the veteran's claim for entitlement to service 
connection for a left knee disability.

4.  The evidence associated with the claims file subsequent 
to the June 1972 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a left knee disability.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for residuals of a back injury is new and 
material and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for a left knee disability is new and 
material and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in January 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which 


the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records and VA treatment records are on 
file.  The appellant was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In a June 1972 rating decision, the RO denied service 
connection for residuals of a back injury and for a left knee 
disability, finding that the conditions were not present upon 
the veteran's discharge from service and that there was no 
then-current disability.  The evidence of record at the time 
of the June 1972 rating decision included the veteran's 
service medical records, the veteran's DD-214, and a VA 
examination conducted in May 1972.  Although notified of the 
RO's denial of the claim in June 1972, the veteran did not 
appeal that decision within one year of such notice; 
therefore, the June 1972 rating decision was final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972); see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for 
both his back injury and his left knee disability in October 
2001, after the effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence will be applied here.  
The revised regulation states that new and material evidence 
is neither cumulative nor redundant of evidence already of 
record at the time of the last final denial, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to be new and material, evidence must be probative 
as to an element that was a specified basis of the prior 
final disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); see 38 
C.F.R. § 3.156.  Evidence regarding the veteran's back 
condition, which was received subsequent to the unappealed 
1972 rating decision consists of private medical records 
documenting treatment for the back condition from June 2001 
to October 2001; lay statements dated in February 2002, July 
2002, May 2003, and an undated, unsigned and unstamped lay 
statement purporting to have observed the veteran from 1989; 
and a VA examination report dated in September 2002.  
Evidence regarding the veteran's left knee disability, which 
was received subsequent to the unappealed 1972 rating 
decision consists of lay statements dated in July 2002, as 
well as the same undated, unsigned and unstamped lay 
statement purporting to have observed the veteran from 1989; 
and a VA examination report dated in September 2002.

The evidence discussed above has been associated with the 
claims file since the June 1972 unappealed rating decision, 
is not cumulative or duplicative, and is therefore new.  It 
is also probative as to an element that was the specified 
basis of the prior denial, specifically, a current diagnosis 
of a back condition and a left knee condition, so it is 
material.  As such, the newly submitted evidence to reopen 
these claims of entitlement to service connection for 
residuals of a back injury and for a left knee disability is 
material, as it does relate to the specified conditions, and 
it does raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the stated 
claims.  Therefore, reopening of the veteran's claims of 
entitlement to service connection for residuals of a back 
injury and entitlement to service connection to a left knee 
disability is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of a back 
injury is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for 
entitlement to service connection for a left knee disability 
is reopened; the claim is granted to this extent only.


REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The veteran served on active duty from March 1969 to March 
1978, with more than one year of additional service.  The 
veteran contends that his left knee and back were injured 
during parachute jumps he completed while in service.  There 
is evidence of these injuries and treatment for them in the 
veteran's service medical records.

The veteran was afforded a VA medical examination for his 
back and left knee in September 2002.  Although the report 
from this examination notes that the veteran's claims file 
was available and reviewed, upon review of this report the 
Board notes several factual inaccuracies reported by the VA 
examiner.  To illustrate, the examiner noted that the veteran 
was there for a right knee examination rather than for the 
left knee, inaccurately stated that the veteran was service-
connected for tinnitus, and indicated the veteran's active 
service spanned from 1960 to 1972.  The veteran was diagnosed 
with "lumbosacral spine strain, left knee sprain."  
However, some eight days after the examination, the typed 
nexus opinion, which originally stated that the veteran's 
disabilities "are least as likely as not related to the 
injuries sustained in service," was crossed out and written 
over by hand, "disabilities are less likely as not related 
to the injuries sustained in service.  The x-ray findings are 
consistent [with] normal wear & tear of a 350 pound person" 
(emphasis indicates handwritten portion).  Although the 
report noted that the veteran was "obese" at the time of 
examination, there is no indication in the report that the 
veteran's body weight was measured and recorded at the time 
of the examination.  Consequently and as a result of the 
above-mentioned ambiguities, a new VA examination is required 
in order to fairly adjudicate the veteran's claims.  See 38 
C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for service connection.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his left knee and back 
disorders from March 1972 to the present, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an 


examination to determine the nature and 
extent of any left knee and back 
disabilities found.  All pertinent 
symptomatology and findings should be 
reported in detail.  It is requested that 
the examiner obtain a detailed history of 
in-service and post-service left knee and 
back injuries.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to 
and thoroughly reviewed by the examiner.  
Following a review of the service and 
post-service medical records, the examiner 
must state whether any diagnosed left knee 
and back disabilities are related to the 
veteran's military service.  If the 
examiner cannot provide any opinion 
without resort to speculation, it should 
be noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response 


received as a consequence of the actions 
taken in the paragraphs above, the claim 
should be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



